DETAILED ACTION
This office action is in response to the response filed on 27 June 2022.  Claims 1-16 and 21-23 are pending, wherein claims 21-23 are withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, corresponding to claims 1-16 in the reply filed on 27 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a standard cell is merely a design concept comprising representations of circuit elements, but is not a real-world machine, manufacture, or composition of matter.
Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 1 and 8 require that the high-speed transistor have a lower power consumption than itself, which is impossible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite that the power consumption of the high-speed transistor is lower than a power consumption of the high-speed transistor, which is not supported by the originally-filed disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0069470 to Kaneko in view of US 5,796,129 to Mizuno.
Regarding claim 7, Kaneko discloses a hybrid standard cell for an integrated circuit (Fig. 7), the hybrid standard cell comprising:
a semiconductor substrate (Fig. 7, region on which transistors are formed; ¶23);
a plurality of power rails formed above the semiconductor substrate, extending in a first direction, and arranged sequentially in a second direction perpendicular to the first direction (Fig. 7, rails 52 at top and bottom); and
at least one high-speed transistor region and at least one low-power transistor region arranged in one or more row regions between the plurality of power rails, wherein one or more boundaries of the at least one high-speed transistor region and the at least one low-power transistor region correspond to one or more active break regions extending in the second direction (Fig. 7, separated transistors 41 and 42 in a row between rails 52).
Kaneko does not appear to explicitly disclose a first channel width of a high-speed transistor formed in the at least one high-speed transistor region being greater than a second channel width of a low-power transistor formed in the at least one low-power transistor region.  However, it is well-known that transistor speed and power consumption increase with channel width; Mizuno explicitly discloses reduced channel width for low-power circuits and increased channel width for high-speed circuits (col. 7, lines 5-10).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko and Mizuno, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of implementing high-speed and low-power transistors by varying the channel width of the transistors.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kaneko discloses a cell having high-speed and low-power transistors.  Mizuno discloses that high-speed transistors have increased channel width and low-power transistors have reduced channel width.  The teachings of Mizuno are directly applicable to Kaneko in the same way, so that Kaneko’s high-speed and low-power transistors would similarly be achieved through increasing and reducing the transistor channel widths, respectively.

Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Mizuno, and further in view of US 2015/0179646 to Azmat.
Regarding claim 9, Kaneko discloses that the plurality of power rails include a first power rail and a second power rail that are arranged sequentially in the second direction (Fig. 6, rails 51 and 52), but does not appear to explicitly disclose that the hybrid standard cell includes a 1-bit flip-flop formed in a row region between the first power rail and the second power rail.  Azmat discloses that the plurality of power rails include a first power rail and a second power rail that are arranged sequentially in the second direction and the hybrid standard cell includes a 1-bit flip-flop formed in a row region between the first power rail and the second power rail (Figs. 2 and 6; ¶54.  Standard cell is flip-flop formed between power rails PW1 and PW2).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko, Mizuno, and Azmat, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a standard cell implementing a flip-flop.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kaneko discloses standard cells with high-speed and low-power regions that can be used to implement different types of circuits.  Azmat discloses implementing a flip-flop in a standard cell.  The teachings of Azmat are directly applicable to Kaneko in the same way, so that Kaneko’s standard cell with high-speed and low-power regions would similarly be used to implement flip-flops.
Regarding claim 10, Kaneko discloses that the row region between the first power rail and the second power rail is divided by a first active break region, a second active break region, a third active break region and a fourth active break region arranged sequentially in the first direction (Figs. 2, 7; left and right boundaries of transistor active areas), and wherein the row region between the first power rail and the second power rail includes a first low-power transistor region and a first high-speed transistor region arranged sequentially in the first direction (Figs. 2, 7; HS and LP regions).
Kaneko does not appear to explicitly disclose that the row region between the first power rail and the second power rail includes a second high-speed transistor region arranged sequentially in the first direction.  However, this is merely an obvious variant of Kaneko’s standard cell.  Kaneko discloses that a standard cell can include multiple columns of transistor regions, and the regions can be either high-speed or low-power (Fig. 7).  Thus, Kaneko’s teachings encompass standard cells with arbitrary numbers of high-speed or low-power transistor regions.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to modify Kaneko’s standard cell to include a second high-speed transistor region arranged sequentially in the first direction, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of standard cells having additional high-speed or low-power transistor regions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Kaneko already discloses that standard cells can have differing numbers of columns of transistor regions (Figs. 1 and 7), and that the transistor regions can be either high-speed or low-power (Fig. 7), so further modifying Kaneko’s standard cell to include another high-speed transistor region is merely a direct application of what Kaneko already teaches to produce analogous standard cells with additional columns of high-speed transistor regions.
Regarding claim 12, Kaneko discloses that the row region between the first power rail and the second power rail is divided by a first active break region, a second active break region, a third active break region and a fourth active break region arranged sequentially in the first direction (Figs. 2, 7; left and right boundaries of transistor active areas), and wherein the row region between the first power rail and the second power rail includes a first high-speed transistor region and a first low-power transistor region arranged sequentially in the first direction (Figs. 2, 7; HS and LP regions).
Kaneko does not appear to explicitly disclose that the row region between the first power rail and the second power rail includes a second high-speed transistor region arranged sequentially in the first direction.  However, this is merely an obvious variant of Kaneko’s standard cell.  Kaneko discloses that a standard cell can include multiple columns of transistor regions, and the regions can be either high-speed or low-power (Fig. 7).  Thus, Kaneko’s teachings encompass standard cells with arbitrary numbers of high-speed or low-power transistor regions.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to modify Kaneko’s standard cell to include a second high-speed transistor region arranged sequentially in the first direction, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of standard cells having additional high-speed or low-power transistor regions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Kaneko already discloses that standard cells can have differing numbers of columns of transistor regions (Figs. 1 and 7), and that the transistor regions can be either high-speed or low-power (Fig. 7), so further modifying Kaneko’s standard cell to include another high-speed transistor region is merely a direct application of what Kaneko already teaches to produce analogous standard cells with additional columns of high-speed transistor regions. 

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Mizuno and Azmat, and further in view of US 2014/0043078 to Pancholi.
Regarding claim 11, Kaneko does not appear to explicitly disclose that the first low-power transistor region includes a scan enable inverter, an input multiplexer, and a master latch, wherein the first high-speed transistor region includes a clock inverter and a slave latch, and wherein the second high-speed transistor region includes an output driver.  Azmat discloses a region including a scan enable inverter, an input multiplexer, and a master latch (Fig. 3, R1+R2 scan enable, input mux, and master latch), a region including a clock inverter and a slave latch (Fig. 3, R4+R5 slave latch and clock inverter), and a region including an output driver (Fig. 3, buffer to Q output driver).  Pancholi discloses that each of the devices in a flip-flop can be implemented as either high-speed (SVT/LVT) or low-power (HVT), with all combinations of high-speed and low-power devices being tested and the desired combination chosen.  The teachings of Kaneko, Mizuno, Azmat, and Pancholi thus suggest a flip-flop having regions comprising scan enable inverter, input multiplexer, master latch, clock inverter, slave latch, and output driver (as taught by Azmat), wherein each of the device is varied between high-speed and low-power to achieve a flip-flop with the desired combination of high-speed and low-power devices (as taught by Pancholi), which includes a flip-flop having low-power scan enable inverter, input multiplexer, and master latch, high-speed clock inverter and slave latch, and high-power output driver, as claimed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko, Mizuno, Azmat, and Pancholi, because doing so would have involved merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1397.  Kaneko discloses cells having combinations of high-speed and low-power regions that can implement various circuits.  Azmat discloses that cells implement flip-flops having regions comprising devices including scan enable inverter, input multiplexer, latches, etc.  Pancholi discloses that each of the devices can be varied between high-speed and low-power and tested so that a desired combination of high-speed and low-power devices can be chosen.  Pancholi thus explicitly sets forth that flip-flops having combinations of high-speed and low-power devices is achieved by choosing between a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results, and the teachings of Pancholi are directly applicable to the analogous cell implementing a flip-flop disclosed by Kaneko and Azmat.
Regarding claim 13, Kaneko does not appear to explicitly disclose that the first high-speed transistor region includes a scan enable inverter, an input multiplexer, and a clock inverter, wherein the first low-power transistor region includes a master latch and a slave latch, and wherein the second high-speed transistor region includes an output driver.  Azmat discloses a region including a scan enable inverter, an input multiplexer, and a clock inverter (Fig. 3, R1+R5 scan enable, input mux, and clock inverter), a region including a master latch and a slave latch (Fig. 3, R3+R4 master latch and slave latch), and a region including an output driver (Fig. 3, buffer to Q output driver).  Pancholi discloses that each of the devices in a flip-flop can be implemented as either high-speed (SVT/LVT) or low-power (HVT), with all combinations of high-speed and low-power devices being tested and the desired combination chosen.  The teachings of Kaneko, Mizuno, Azmat, and Pancholi thus suggest a flip-flop having regions comprising scan enable inverter, input multiplexer, clock inverter, master latch, slave latch, and output driver (as taught by Azmat), wherein each of the device is varied between high-speed and low-power to achieve a flip-flop with the desired combination of high-speed and low-power devices (as taught by Pancholi), which includes a flip-flop having high-power scan enable inverter, input multiplexer, and clock inverter, low-power master latch and slave latch, and high-power output driver, as claimed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko, Mizuno, Azmat, and Pancholi, because doing so would have involved merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1397.  Kaneko discloses cells having combinations of high-speed and low-power regions that can implement various circuits.  Azmat discloses that cells implement flip-flops having regions comprising devices including scan enable inverter, input multiplexer, latches, etc.  Pancholi discloses that each of the devices can be varied between high-speed and low-power and tested so that a desired combination of high-speed and low-power devices can be chosen.  Pancholi thus explicitly sets forth that flip-flops having combinations of high-speed and low-power devices is achieved by choosing between a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results, and the teachings of Pancholi are directly applicable to the analogous cell implementing a flip-flop disclosed by Kaneko and Azmat.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Mizuno, and further in view of US 2019/0325107 to Kim.
Regarding claim 14, Kaneko discloses that the plurality of power rails include a first power rail, a second power rail, and a third power rail arranged sequentially in the second direction (Fig. 7, rails 51 and 52), but does not appear to explicitly disclose that the hybrid standard cell includes a 2-bit flip-flop formed in a first row region between the first power rail and the second power rail and a second row region between the second power rail and the third power rail.  Kim discloses that the hybrid standard cell includes a 2-bit flip-flop formed in a first row region between the first power rail and the second power rail and a second row region between the second power rail and the third power rail (Figs. 11, 12B).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko, Mizuno, and Kim, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a standard cell implementing a 2-bit flip-flop.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kaneko discloses standard cells with high-speed and low-power regions that can be used to implement different types of circuits.  Kim discloses implementing a 2-bit flip-flop in a standard cell.  The teachings of Kim are directly applicable to Kaneko in the same way, so that Kaneko’s standard cell with high-speed and low-power regions would similarly be used to implement 2-bit flip-flops.
Regarding claim 15, Kaneko discloses that the first row region and the second row region are divided by a first active break region, a second active break region, a third active break region and a fourth active break region arranged sequentially in the first direction (Figs. 2, 7; left and right boundaries of transistor active areas), and wherein the first row region between the first power rail and the second power rail includes a first low-power transistor region and a second low-power transistor region arranged sequentially in the first direction and wherein the second row region includes a second high-speed transistor region and a third low-power transistor region arranged sequentially in the first direction (Figs. 2, 7; HS and LP regions).
Kaneko does not appear to explicitly disclose that the first row region includes a first high-transistor region arranged sequentially in the first direction and the second row region includes a third high-speed transistor region arranged sequentially in the first direction.  However, this is merely an obvious variant of Kaneko’s standard cell.  Kaneko discloses that a standard cell can include multiple columns of transistor regions, and the regions can be either high-speed or low-power (Fig. 7).  Thus, Kaneko’s teachings encompass standard cells with arbitrary numbers of high-speed or low-power transistor regions.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to modify Kaneko’s standard cell to include a second high-speed transistor region arranged sequentially in the first direction, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of standard cells having additional high-speed or low-power transistor regions.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Kaneko already discloses that standard cells can have differing numbers of columns of transistor regions (Figs. 1 and 7), and that the transistor regions can be either high-speed or low-power (Fig. 7), so further modifying Kaneko’s standard cell to include another high-speed transistor region is merely a direct application of what Kaneko already teaches to produce analogous standard cells with additional columns of high-speed transistor regions.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Mizuno and Kim, and further in view of Pancholi.
Regarding claim 16, Kaneko does not appear to explicitly disclose that the first low-power transistor region includes a scan enable inverter and a first portion of an input multiplexer, wherein the second low-power transistor region includes a first master latch and a first slave latch, wherein the first high-speed transistor region includes a first output driver, wherein the second high-speed transistor region includes a second portion of the input multiplexer and a clock inverter, wherein the third low-power transistor region includes a second master latch and a second slave latch, and wherein the third high-speed transistor region includes a second output driver.  Kim discloses a region including a scan enable inverter and a first portion of an input multiplexer (Fig. 12A, SEB+IB1), a region including a first master latch and a first slave latch (Fig. 12A, ML1+SL1), a region including a first output driver (Fig. 12A, 274), a region including a second portion of the input multiplexer and a clock inverter (Fig. 12A, CKB+IB2), a region including a second master latch and a second slave latch (Fig. 12A, ML2+SL2), and a region including a second output driver (Fig. 12A, 284).  Pancholi discloses that each of the devices in a flip-flop can be implemented as either high-speed (SVT/LVT) or low-power (HVT), with all combinations of high-speed and low-power devices being tested and the desired combination chosen.  The teachings of Kaneko, Mizuno, Kim, and Pancholi thus suggest a flip-flop having regions comprising scan enable inverter, first and second portions of an input multiplexer, two master latches, two slave latches, two output drivers, and a clock inverter (as taught by Kim), wherein each of the devices is varied between high-speed and low-power to achieve a flip-flop with the desired combination of high-speed and low-power devices (as taught by Pancholi), which includes a flip-flop having low-power scan enable inverter and first portion of input multiplexer, low-power first master latch and first slave latch, high-power first output driver, high-speed second portion of input multiplexer and clock inverter, low-power second master latch and second slave latch, and high-speed second output driver, as claimed.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kaneko, Mizuno, Kim, and Pancholi, because doing so would have involved merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1397.  Kaneko discloses cells having combinations of high-speed and low-power regions that can implement various circuits.  Kim discloses that cells implement flip-flops having regions comprising devices including scan enable inverter, input multiplexer, latches, etc.  Pancholi discloses that each of the devices can be varied between high-speed and low-power and tested so that a desired combination of high-speed and low-power devices can be chosen.  Pancholi thus explicitly sets forth that flip-flops having combinations of high-speed and low-power devices is achieved by choosing between a finite number of identified, predictable solutions, with a reasonable expectation of success, to produce merely predictable results, and the teachings of Pancholi are directly applicable to the analogous cell implementing a flip-flop disclosed by Kaneko and Kim.

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.
Applicant states that “Applicants believe that simultaneous examination will not present an undue burden”.  Remarks at 1.  Applicant has not set forth any argument or reasoning beyond a mere statement of belief.  Applicant has not distinctly and specifically pointed out any errors in the restriction requirement.  Thus, Applicant’s election is treated as an election without traverse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 July 2022




/ARIC LIN/            Examiner, Art Unit 2851